Citation Nr: 1415967	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for the residuals of a right ankle strain, currently evaluated as noncompensably disabling.

2. Entitlement to an increased evaluation for the residuals of a right tibial stress fracture, currently evaluated as noncompensably disabling.

3. Entitlement to an increased evaluation for the residuals of a left tibial stress fracture, currently evaluated as noncompensably disabling.
 
4. Entitlement to an increased evaluation for seasonal allergic rhinitis, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a remand is warranted in this case.  As to the Veteran's claims of entitlement to increased ratings for a right ankle strain and right and left tibial stress fracture, the Veteran appears to be alleging, at present, a more severe level of disability than found when she was last examined in March 2010.  Specifically, the Board notes that the Veteran submitted a statement in May 2013 indicating that these disabilities caused her constant pain regardless of movement.  As the Veteran appears to be alleging an increase in severity of these disabilities, and as she was last examined for these disabilities in March 2010, over four years ago, the Board is of the opinion that she should be provided with a further VA examination for all of these disabilities to address their present level of severity.

As to the Veteran's claim of entitlement to an increased evaluation for seasonal allergic rhinitis, the Board notes that the Veteran has specifically alleged that her rhinitis causes almost daily multiple painful headaches.  The Veteran had a VA examination in March 2013, to specifically determine whether her headaches were related to her service connected rhinitis.  The Board however does not find this examination an adequate basis on which to determine a relationship between the Veteran's headaches and her rhinitis.  The examiner indicated that while the Veteran reported she was currently being treated for headaches, she could not find records regarding headaches in the Veteran's claims file.  A review of the Veteran's virtual claims file however shows numerous treatment records mentioning headaches.  Further the examiner stated that while headaches can occur with allergic rhinitis, that these tend to resolve with treatment of allergic rhinitis and do not become a chronic ongoing condition.  The Board finds this opinion to be somewhat ambiguous as to the specific question of whether the Veteran has headaches related to her rhinitis.  As such, the Board finds that this issue must also be remanded in order that the Veteran may be provided with a better VA examination to determine the symptomatology the Veteran currently has due to her service connected rhinitis, and specifically whether the Veteran has headaches related to this diagnosis.

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for the residuals of a right ankle sprain, the residuals of a right or left tibial stress fracture, allergic rhinitis, and headaches.  After obtaining any required releases, please associate all identified relevant records with the Veteran's claims folder.  

If any requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2. After completion of the above requested development, and any other development deemed warranted by the record, schedule the Veteran for a VA examination for her right ankle and bilateral tibial stress fracture residuals.   All indicated studies should be undertaken, to include X-rays if warranted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  The examiner should note whether motion increases the Veteran's pain.  The examiner should also comment on whether the Veteran has additional functional loss on repetition of movement, such as weakness, fatigability, incoordination, or additional pain.

3. Then, schedule the Veteran for a VA examination for her service connected seasonal allergic rhinitis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file, including the prior March 2013 VA examination.  The examiner should specifically note what symptomatology the Veteran has related to his service connected seasonal allergic rhinitis, to specifically include whether the Veteran has headaches related to this disability.  The examiner should also note whether the Veteran's rhinitis has caused nasal polyps and/or whether the Veteran's nasal passages are obstructed.

4.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

5.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


